                                                                                                 JS-6
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES -- GENERAL

Case No.         CV 19-3740-JFW(PJWx)                                             Date: March 30, 2020

Title:           Yang Ming Marine Transport Corp. -v- CGL Cohesion Global Logistics LLC, et al.


PRESENT:
                 HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

                 Shannon Reilly                                 None Present
                 Courtroom Deputy                               Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                      ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                   None

PROCEEDINGS (IN CHAMBERS):                 ORDER OF DISMISSAL

        In the Notice of Settlement filed on March 27, 2020, Docket No. 64, the parties represent
that they have settled this action. As a result, the Court dismisses this action without prejudice
subject to either party reopening the action on or before May 14, 2020. The Court will retain
jurisdiction for the sole purpose of enforcing the settlement until May 14, 2020. Thereafter, absent
further order of the Court, the dismissal of this action will be with prejudice. All dates in this action,
including the trial date are vacated.

         IT IS SO ORDERED.




                                                                                    Initials of Deputy Clerk sr

(Rev. 1/14/15)
